Case 6:18-cv-01376-GAP-DCI Document 73 Filed 03/25/21 Page 1 of 2 PageID 1013




                       UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

   TITUS DIXON,

                      Plaintiff,

   v.                                             Case No: 6:18-cv-1376-GAP-DCI

   RUSS GIBSON,

                      Defendant.


                                         ORDER

         This cause comes before the Court on Defendant/Appellee's Renewed

   Motion for Costs and Expenses (Doc. 65) filed March 1, 2021.

         On March 9, 2021, the United States Magistrate Judge issued a report (Doc.

   No. 69) recommending that the motion be granted. No objections have been filed.

   Therefore, it is

         ORDERED as follows:

         1.     The Report and Recommendation is CONFIRMED and ADOPTED

                as part of this Order.
Case 6:18-cv-01376-GAP-DCI Document 73 Filed 03/25/21 Page 2 of 2 PageID 1014




         2.    The Defendant/Appellee's Renewed Motion for Costs and Expenses

               is GRANTED. The Court taxes $2,473.54 in costs against Plaintiff.


         DONE and ORDERED in Chambers, Orlando, Florida on March 25, 2021.




   Copies furnished to:

   United States Magistrate Judge
   Counsel of Record
   Unrepresented Party




                                         -2-
